Coleman, J.
(dissenting) — The dispositive issue in this case is whether Mutual of Enumclaw (MOE) must pay damages on behalf of Joseph Jerome, an insured passenger under the Ederer family car insurance policy, to Matthew Ederer, an insured driver under the same policy. The resolution of that issue depends upon the interpretation of the following policy language:
[MOE] will pay all sums the insured must legally pay as damages, because of bodily injury or property damage to which this insurance applies. Damages must be caused by an accident resulting from the ownership, maintenance or use of a covered vehicle.
In holding that MOE must pay Ederer all sums for which Jerome is legally liable, the majority essentially concludes that once the legal liability of a passenger-tortfeasor is determined, insurance coverage automatically follows so long as the policy provided coverage for passengers. The majority further concludes that Ederer's use of the covered car — not Jerome's use — is what triggers MOE's obligation to Jerome under the policy, notwithstanding the fact that Ederer's use of the car had nothing to do with the cause of the accident.
I respectfully disagree. Ederer's use of the car is irrelevant inasmuch as there is no issue as to his liability. MOE filed a declaratory judgment action to determine what obligation, if any, it owed Jerome. Hence Jerome is the true beneficiary under the policy and, contrary to the majority's view, it is Jerome's use of the car that consequently determines MOE's obligation to pay Ederer the damages on behalf of Jerome. In analyzing the policy language at issue, the majority overlooks the duplicate use of the word "damages" in the first and second sentences. To make sense, *768and to give each part of the policy language force and effect (see Boeing Co. v. Aetna Cas. & Sur., 113 Wn.2d 869, 876, 784 P.2d 507 (1990)), the word "damages" in the second sentence must refer to those damages that the insured must legally pay. Such damages are those caused by the insured's use of the covered vehicle. Here, the insured at issue is Jerome.
Because the majority focuses primarily upon Ederer's use of the car at the time of the accident, it never reaches the issue of whether Jerome's use was the type that the parties intended to cover under the policy. However, when the issue is couched in terms of Jerome's use, it becomes clear that the policy does not obligate MOE to pay Ederer the damages arising from Jerome's use of the car. As discussed in PEMCO Ins. Co. v. Schlea, 63 Wn. App. 107, 817 P.2d 878 (1991), in order to find that a connection exists between the use of a covered vehicle and an injury, "the vehicle or its permanent attachments [must] causally contribute in some way toward the production of the injury." Pemco, at 110. Further, insurance coverage under terms such as those in the present case does not extend to situations in which the covered vehicle was the mere situs of an accident that led to damages. See Transamerica Ins. Group v. United Pac. Ins. Co., 92 Wn.2d 21, 26, 593 P.2d 160 (1979).
Here, neither the car nor any attachments in the car had anything to do with Ederer's injuries. The car was merely the situs of the accident that resulted from Jerome's improvident act of lighting firecrackers and accidentally dropping one in the car. Such conduct can hardly be construed as the sort of "motoring risk" that the parties intended to insure against under the policy. See State Farm Mut. Auto. Ins. Co. v. Centennial Ins. Co., 14 Wn. App. 541, 543, 543 P.2d 645 (1975) (the intentions of the parties to an insurance contract control the extent of coverage), review denied, 87 Wn.2d 1003 (1976).
Looking at the situation from a different perspective clarifies this point. If, while riding in a car other than Ederer's, *769Jerome threw a lit firecracker that accidentally landed in Ederer's car and caused him damages, Jerome would clearly be liable to Ederer, just as he unquestionably is in the present case. However, no one would seriously contend that Jerome's conduct, despite its accidental nature, was the type of use of an insured vehicle that an insurance company would expect to cover under a clause like the one at issue here. See Richland Knox Mut. Ins. Co. v. Kallen, 376 F.2d 360, 364-65 (6th Cir. 1967) (the lighting of a firecracker in a car does not involve the use of that car).
The flaw in the majority's analysis is that it fails to recognize that the portion of the insurance contract at issue here is a liability provision, not a provision for personal injury protection. Jerome is not entitled to have MOE pay the damages he owes Ederer simply because the policy is the Ederer family policy and a member of the Ederer family was injured. Rather, as discussed above, Jerome's coverage depends upon whether his use was a covered use that resulted in the accident that caused damages to Ederer. It was not.
The fact that the injured party in this case, Ederer, was also an insured under the policy, presents an odd situation. That oddity, however, does not alter the fundamental principles of liability coverage. Typically, a car owner purchases liability coverage for specified drivers of the car. Such coverage protects the owner from being held liable for the actions of a driver (including the owner) who injures another party. Similarly, liability coverage may be purchased to shield the car owner from liability to others for damages caused by the tortious act of a passenger in the covered car. As an insured, the passenger-tortfeasor is typically provided coverage as well.
However, passenger liability provisions are not limitless. Uses of the car to be covered under such provisions must be the type that the parties intended to insure. Use of a covered car for the purpose of fighting firecrackers is not such a use and, therefore, will not protect an insured passenger-tortfeasor from any resultant liability.
*770In sum, I would hold that Jerome's use of the car is determinative of MOE's obligation to Jerome under the policy and, further, that Jerome's use was not the type that the parties intended to cover under the liability provision of the Ederers' policy. Consequently, MOE should not be forced to pay Ederer his damages on behalf of Jerome. I would reverse the trial court and order that summary judgment be entered in favor of MOE.
Review granted at 120 Wn.2d 1018 (1993).